      Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 1 of 55



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION

VANESSA ANDERSON, individually          )
and on behalf of a class of similarly   )
situated persons,                       )
                                        )
               Plaintiff,               )
                                        )
vs.                                     )       Case No. 1:19-cv-00008-JRH-BKE
                                        )
WILCO LIFE INSURANCE                    )
COMPANY,                                )
                                        )
               Defendant.               )


  WILCO LIFE INSURANCE COMPANY’S RENEWED MOTION TO DISMISS
 PLAINTIFF’S COMPLAINT FOR FAILURE TO STATE A CLAIM AND BRIEF
                         IN SUPPORT




                                            1
   Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 2 of 55



       Defendant Wilco Life Insurance Company (“Wilco Life”) moves to dismiss

Plaintiff’s complaint for failure to state a claim upon which relief can be granted. Fed. R.

Civ. P. 12(b)(6).

                                    INTRODUCTION

        This case challenges life insurers’ ability to establish cost of insurance (“COI”)

rates in universal life insurance policies. Plaintiff Vanessa Anderson is a former Wilco

Life policyholder. She claims that Wilco Life breached the terms of her universal life

policy (and the implied covenant of good faith and fair dealing) by increasing the current

monthly COI rates for her policy for reasons other than a change in mortality expectations;

she makes this allegation even though Plaintiff’s policy does not use the word “mortality”

in defining the COI rates in the Cost of Insurance Rates section of the policy. She seeks

damages, a declaratory judgment, and injunctive relief on behalf of herself and a statewide

class of all Georgia residents who own or owned a universal life insurance policy issued by

Wilco Life for which there was an increase in COI rates in or after 2012.

       Both of Plaintiff’s claims turn on her erroneous interpretation of a policy provision

stating that “[t]he guaranteed monthly cost of insurance rates for the policy are based on

the insured’s sex, attained age and premium class on the date of issue.” (emphasis added).

Plaintiff interprets “based on” in this provision to mean that Wilco Life could consider

only sex, attained age, and premium class in calculating current COI rates and contends

that, because those factors “all relate to mortality risk,” Wilco Life could increase current

COI rates only in the event of a material, adverse change in mortality rates.

       The Court should dismiss Plaintiff’s breach of contract claim because the policy is

not reasonably susceptible to the interpretation she seeks to give it. On its face, this



                                              2
   Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 3 of 55



provision applies only to her policy’s “guaranteed monthly cost of insurance rates.” The

current monthly COI rates are governed by the immediately following paragraph in the

policy, which states:

       Current monthly cost of insurance rates will be determined by the
       Company. The current monthly cost of insurance rates will not be greater
       than the guaranteed monthly cost of insurance rates which are listed on a
       Policy Data Page.

This paragraph makes clear that current monthly COI rates are set by the Company, subject

only to the restriction that they cannot be greater than the guaranteed maximum rates.

Plaintiff’s claims are insupportable as a matter of law because she neither alleges that

Wilco Life charged COI rates greater than the guaranteed maximum rates nor complains

about a change to the guaranteed monthly COI rates applicable to her policy.

       Plaintiff’s claims would fail even if the “based on” provision did govern the current

monthly COI rates. By interpreting “based on” to mean “exclusively based on,” Plaintiff

contradicts dictionary definitions of the term, common usage, and the only federal

appellate court to interpret a COI rate provision. In Norem v. Lincoln Benefit Life Ins. Co.,

737 F.3d 1145 (7th Cir. 2013), and Thao v. Midland National Life Ins. Co., 549 F. App’x

534 (7th Cir. 2013), the Seventh Circuit interpreted COI provisions materially identical to

the provisions in Plaintiff’s policy and concluded that when the policy says that monthly

COI rates will be “based on” certain factors, it does not mean that the rate will be based

exclusively on those factors. Norem, 737 F.3d at 1148-52.

       The Court should also dismiss Plaintiff’s claim for breach of the implied covenant

of good faith and fair dealing. That claim is based on the very same allegations as

Plaintiff’s breach of contract claim. Although Georgia law implies a duty of good faith

and fair dealing in every contract, breach of that duty is not actionable as an independent



                                             3
     Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 4 of 55



cause of action. Rather, the implied duty modifies and becomes part of the contract itself,

meaning “it is not an undertaking that can be breached apart from those terms.” Alan’s of

Atlanta v. Minolta Corp., 903 F.2d 1414, 1429 (11th Cir. 1990). Every federal district

court in Georgia—including this one—has concluded that a claim for breach of good faith

and fair dealing is “duplicative” of a breach of contract claim and must be dismissed. This

case is no different.

                            PLAINTIFF’S ALLEGATIONS

1.      The Parties

        Plaintiff Vanessa Anderson (“Plaintiff” or “Anderson”) purchased a Flexible

Premium Adjustable Life Insurance Policy from Conseco Life Insurance Company in

2001. Compl. ¶ 38 & Ex. A. Anderson’s policy is a type of universal life insurance

policy. Id. ¶ 8. Conseco Life subsequently changed its name to Wilco Life. Id. ¶ 5.

2.      Universal Life Insurance Policies, Generally

        Universal life insurance is best understood when compared to two other common

types of life insurance: term life and whole life. Compl. ¶ 7. Term life insurance is life

insurance that covers the insured only for a specified period and is not redeemable for a

cash value during the insured’s life. Id. Whole life insurance, on the other hand, is life

insurance that covers the insured for life, during which the insured pays fixed premiums

and accumulates savings from an invested portion of the premiums. Id.; Life Insurance,

BLACK’S LAW DICTIONARY (10th ed. 2014).

        Like whole life insurance, universal life insurance allows the policyholder to

accumulate savings while the insured is still alive. Compl. ¶¶ 8-9. But unlike whole life

insurance, universal life insurance policies do not have fixed premiums that are guaranteed



                                            4
     Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 5 of 55



to keep the coverage in force for the insured’s whole life. Id. ¶¶ 9-10. Rather, the

policyholder can adjust the timing and amount of his or her premium payments over time

depending on the level of the policy’s savings account, which, in Plaintiff’s policy, was

called the “Accumulation Value.” Id. ¶¶ 10, 16.

        Premiums paid by the policyholder are credited to the policy’s Accumulation Value

after deduction of a premium expense charge. Compl. ¶ 16; Policy 12.1 Each month, the

insurer deducts certain charges, including policy expenses and COI charges, and in turn,

the insurer calculates and includes certain credits into the Accumulation Value, such as

interest at a rate, which typically has guaranteed minimum rate set forth in the policy.

Compl. ¶¶ 11, 16; Policy 12.2 As long as the Accumulation Value is sufficient to cover the

next month’s deductions and surrender charges, the policy remains in force. Compl. ¶ 10.

If the accumulation value is insufficient to cover the next monthly deduction, however, the

policy enters a grace period and will lapse unless the policyholder pays an additional

premium sufficient to cover the upcoming month’s deductions. Id.; Policy 9.

3.      The Cost of Insurance Provision in Anderson’s Policy

        Plaintiff’s claims arise from the amount that Wilco Life deducted from her policy

each month for COI charges. Plaintiff’s policy contains a provision addressing how the

COI charge is calculated. It states in relevant part:

           COST OF INSURANCE

1
  A complete specimen of Anderson’s policy is attached to this motion as Exhibit A;
however, social security and driver’s license information was redacted from the
accompanying policy application. Citations to the policy are to the policy’s original
pagination appearing in the bottom center of the page, not to the page numbers imprinted
by the Court’s CM/ECF system.
2
 Wilco Life also credited Anderson’s accumulation value with an annual “Accumulation
Value Bonus” tied to the performance of the S&P 500 stock exchange. Policy 12.


                                               5
   Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 6 of 55



           The monthly cost of insurance for the policy is calculated as (a)
           multiplied by the result of (b) minus (c) where:
           a. Monthly cost of insurance rate as described in the Cost of Insurance
           Rates section;
           b. Insured’s death benefit at the beginning of the policy month divided
           by 1.0024663;
           c. Accumulation Value at the beginning of the policy month.

Policy 12 (emphasis added).

       The “Cost of Insurance Rates” section authorized Wilco Life to use COI rates up to

the guaranteed maximum rates specified in the Policy Data Page in computing the COI.

Compl. ¶ 19; Policy 13. The guaranteed monthly COI rates for the policy appear in a table

in the Policy Data Page. Compl. ¶ 20; Policy 4-5, 13. The policy provides that “[c]urrent

monthly cost of insurance rates,” i.e., those actually used by the insurer each month, “will

be determined by the Company,” subject only to the restriction that they “will not be

greater than the guaranteed rates.” The full provision states:

           COST OF INSURANCE RATES

           The guaranteed monthly cost of insurance rates for the policy are based
           on the insured’s sex, attained age and premium class on the date of
           issue. Attained age means age on the prior policy anniversary except
           when this policy is issued when it means age last birthday prior to
           policy date. These rates are shown on a Policy Data Page.

           Current monthly cost of insurance rates will be determined by the
           Company. The current monthly cost of insurance rates will not be
           greater than the guaranteed monthly cost of insurance rates which are
           listed on a Policy Data Page.

Compl. ¶ 19; Policy 13. In her policy application incorporated into the policy, Plaintiff

acknowledged her understanding that COI charges could change in the future and impact

how her policy would perform:




                                              6
     Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 7 of 55



            AFFIRMATION OF UNDERSTANDING

            I understand that any sales proposal or policy illustration that has been
            presented to me as part of the agent’s sales presentation may contain
            certain non-guaranteed elements. These non-guaranteed elements
            include expense charges, cost of insurance charges and interest crediting
            rates. A change in any or all of these non-guaranteed elements or in the
            amount or timing of premium payment may affect the performance
            illustrated such that values actually realized may be less than or greater
            than the values illustrated. I further understand that any tax implications
            in a sales proposal are based on current tax law and that any questions
            concerning taxes should be referred to my personal tax advisor.

Exhibit A, Policy Application CLIC-MLA-98 at p.3.

4.      Wilco Life’s Cost of Insurance Rate Increase

        Plaintiff alleges that “[s]tarting in or around 2011-2012,” Wilco Life raised the cost

of insurance rates applicable to her policy, which “vastly increased the amount taken from

[her] accumulated value . . . every month.” Compl. ¶ 27.3        Plaintiff paid the increased

COI charge without complaint for more than five years before allowing her policy to lapse

in 2017. Id. ¶ 40. In December 2018—more than six and a half years after the rate

increase became effective—Plaintiff filed this lawsuit alleging that the COI increase

violated the express terms of her policy and the implied duty of good faith and fair dealing.

Id. ¶ 42.

5.      Plaintiff’s Interpretation of the Policy

        Plaintiff contends in her Complaint that the “Cost of Insurance Rates” section of

her policy authorized Wilco Life “to set the cost of insurance rates for [her policy] based

only on the insured’s sex, attained age, and premium class on the date of issue….” Compl.

3
 As shown in Wilco Life’s Motion for Summary Judgment, Wilco Life notified Anderson
of the rate increase by letter dated June 20, 2011, and the increase became effective July 1,
2011. Thus, the rate increase occurred, and Anderson was aware of it, more than six years
before she waited to file suit, which is the limitations period applicable to all of
Anderson’s claims.


                                              7
   Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 8 of 55



¶ 21 (emphasis added). Although the policy’s Cost of Insurance Rates section does not

have a restriction to “mortality” or contain the word “mortality” when discussing the

current monthly COI rates, Plaintiff contends that because the factors listed in the

guaranteed rate table—insured’s sex, attained age, and premium class—“all relate to

mortality risk,” Wilco Life can adjust current COI rates “only in the event of a material,

adverse change in mortality rates.” Id. ¶¶ 24-25. Without a basis in fact or support,

Plaintiff alleges, on mere rank speculation, that the 2011 rate increase breached the policy

because it was not prompted by an increase in mortality but instead was “motivated by

Wilco’s desire to make the Policies collectively more profitable by inducing more of them

to lapse.” Id. ¶¶ 29-34.

               LEGAL STANDARD APPLICABLE TO THIS MOTION

       Wilco Life moves to dismiss the complaint for failure to state a claim upon which

relief can be granted. See Fed. R. Civ. P. 12(b)(6). Wilco Life’s motion is based on the

allegations in Plaintiff’s Complaint and the terms of her life insurance policy, which is

incorporated by reference to the Complaint. A complete copy of the policy and application

is attached hereto as Exhibit A. To the extent the allegations in the complaint contradict

the express terms of her policy, the terms of the policy control. See Griffin Indus., Inc. v.

Irvin, 496 F.3d 1189, 1205-06 (11th Cir. 2007). In ruling on the motion, the Court should

not accept Plaintiff’s allegations about the meaning of the policy. Instead, the Court must

independently examine the policy and form its own conclusion about the proper

construction of the relevant language. Id.

       To survive a motion to dismiss for failure to state a claim upon which relief can be

granted, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a



                                             8
     Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 9 of 55



claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); accord Boyle v. City of

Pell City, 866 F.3d 1280, 1286 (11th Cir. 2017). “‘A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.’” Pedro v. Equifax, Inc., 868 F.3d 1275,

1279 (11th Cir. 2017) (quoting Iqbal, 556 U.S. at 678). In other words, a plaintiff must

also allege “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal,

556 U.S. at 681. Allegations that are “‘merely consistent with’ a defendant’s liability . . .

‘stop[] short of the line between possibility and plausibility of entitlement to relief.’” Id.

(quoting Twombly, 550 U.S. at 557). Although the Court must accept a plaintiff’s well-

pleaded factual allegations as true, conclusory allegations are “not entitled to be assumed

true.” Iqbal, 556 U.S. at 681. “[T]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. Similarly, a court need not

credit bare legal conclusions nor credit allegations that contradict exhibits to the complaint.

Id.; Griffin Indus., 496 F.3d at 1205-06.

                                       ARGUMENT

1.      Plaintiff’s Breach of Contract Claim Fails as a Matter of Law Because Her
        Interpretation of the Policy is Unreasonable as a Matter of Law.

        Whether Plaintiff’s complaint states a viable claim for relief turns on her contention

that the terms of her policy prohibited Wilco Life from considering factors other than

“mortality” in determining monthly COI rates. That interpretation is unreasonable as a

matter of law because it contradicts the plain and ordinary meaning of the policy’s terms,

common usage, and the relevant case law.




                                              9
  Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 10 of 55



        A.        Georgia Law Governs the Interpretation of Anderson’s Policy.

        Under Georgia law, insurance policies are interpreted according to “the ordinary

rules of construction” applicable to all other contracts. Progressive Ins. Co. v. Brown, 413

S.E.2d 430, 431 (Ga. 1992). This means, among other things, that the words of the policy

must be given their plain and ordinary meaning, and that all policy provisions be construed

together with all others, to bring them into harmony. O.C.G.A. § 13-2-2(2). In addition, a

contract “should be given a reasonable interpretation,” Payne v. Middlesex Ins. Co., 578

S.E.2d 470, 472 (Ga. Ct. App. 2003), that “advance[s] the beneficial purposes intended to

be accomplished,” Cherokee Credit Life Ins. Co. v. Baker, 168 S.E.2d 171, 174 (Ga. Ct.

App. 1969), and considers “all attendant and surrounding circumstances,” Bress v. Keep-

Safe Indus., Inc., 271 S.E.2d 867, 869 (Ga. Ct. App. 1980).

        If a contract is unambiguous, “it must be enforced as written.” Ryan v. State Farm

Mut. Auto Ins. Co., 413 S.E.2d 705, 707 (Ga. 1992). A contract is unambiguous if it is

susceptible to only one reasonable interpretation. Grange Mut. Cas. Co. v. Woodard, 861

F.3d 1224, 1231 (11th Cir. 2017).      If, on the other hand, the contract is reasonably

susceptible to more than one interpretation, the Court must then apply the rules of contract

construction to determine which interpretation is the right one.       Citrus Tower Blvd.

Imaging Ctr., LLC v. Owens, 752 S.E.2d 74, 81 (Ga. Ct. App. 2013). Only if the Court

cannot resolve the ambiguity using the rules of construction is the interpretation an issue

for a jury. Id.

        B.        The Policy Does Not Limit The Factors Wilco Life Can Consider In
                  Determining Current Monthly COI Rates.

        The Court should dismiss Plaintiff’s breach of contract claim because it cannot

reasonably be interpreted to mean that Wilco Life could adjust current COI rates only


                                            10
  Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 11 of 55



because of a material adverse change in mortality. Conversely, the policy has only one

possible meaning: which is that Wilco Life could set the current monthly COI rates in a

manner it deemed appropriate, as long as they were less than the guaranteed maximum

rates. Plaintiff does not allege that Wilco Life ever charged COI rates greater than the

guaranteed maximum rates. Thus, as a matter of law, she fails to allege a breach.

               (1)     The “based on” language that Anderson relies on expressly
                       applies to the “guaranteed” monthly cost of insurance rates, not
                       “current” monthly cost of insurance rates.

       The policy’s Cost of Insurance Rates section clearly does not have an express

restriction tied to “mortality” for current COI rates. In fact, the description of current COI

rates does not contain the word “mortality.” Plaintiff contends that because the factors

listed in the guaranteed rate table—insured’s sex, attained age, and premium class—“all

relate to mortality risk” the policy can only be read to limit the adjustment of COI rates to

a materially adverse change to mortality.

       Plaintiff relies on the highlighted and emboldened language below:

           COST OF INSURANCE RATES

           The guaranteed monthly cost of insurance rates for the policy are
           based on the insured’s sex, attained age and premium class on the
           date of issue. Attained age means age on the prior policy anniversary
           except when this policy is issued when it means age last birthday prior
           to policy date. These rates are shown on a Policy Data Page.

           Current monthly cost of insurance rates will be determined by the
           Company. The current monthly cost of insurance rates will not be
           greater than the guaranteed monthly cost of insurance rates which are
           list on a Policy Data Page.

Compl. ¶ 19; Policy 13.

       On its face, the highlighted provision applies only to the guaranteed monthly COI

rates. It says nothing about the current monthly COI rates, which are the monthly COI



                                             11
  Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 12 of 55



rates that Wilco Life actually used. In focusing on the language applicable to guaranteed

monthly COI rates, Plaintiff ignores the very next paragraph, which pertains to current

monthly COI rates:

           Current monthly cost of insurance rates will be determined by the
           Company. The current monthly cost of insurance rates will not be
           greater than the guaranteed monthly cost of insurance rates which
           are listed on a Policy Data Page.

Id. The language Plaintiff relies upon explains how the guaranteed maximum COI rates

are calculated and organized. But the following paragraph specifically references the

current monthly COI rates. This language authorizes Wilco Life to use COI rates up to the

guaranteed maximum rates specified on the Policy Data Page in computing the current

COI rates. Id. The “[c]urrent monthly cost of insurance rates will be determined by the

Company.” Id. And the only restriction is that those current rates “will not be greater than

the guaranteed [maximum] rates” shown on the Policy Data Page. Id.; see e.g. Coffman v.

Pruco Life Ins. Co., 2011 WL 4550152 *3 (D.N.J. Sept. 29, 2011); Baymiller v. Guarantee

Mut. Life Ins. Co., 2000 WL 1026565 *2 (C.D. Cal. May 3, 2000).

               (2)     The phrase “based on” does not mean “exclusively based on.”

       Even if the Court accepted Plaintiff’s argument that the language relied upon also

specifically restricts and limits the current COI rates that are calculated, Plaintiff’s

proposed interpretation contradicts the only federal appellate court to interpret the “based

on” provision pertaining to the guaranteed rates—not the current rates—like Plaintiff is

relying upon. In Norem v. Lincoln Benefit Life Ins. Co., 737 F.3d 1145 (7th Cir. 2013) and

Thao v. Midland National Life Ins. Co., 549 F. App’x 534 (7th Cir. 2013), the Seventh

Circuit held that when the policy says that the monthly COI rate will be “based on”

specified factors, it does not mean that the rate will be based exclusively on those factors.”


                                             12
  Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 13 of 55



737 F.3d at 1148-52. In those cases, the COI provision read: “The cost of insurance rate is

based on the insured’s sex, issue age, policy year, and payment class. The rates will be

determined by us, but they will never be more than the guaranteed rates . . . .” Norem, 737

F.3d at 1147. Just like Plaintiff does here, the plaintiff in those cases argued that the

insurer breached this provision because it “consider[ed] factors beyond the insured’s sex,

issue age, policy year, and payment class” in determining current cost-of-insurance rates.

Id. at 1148. The Seventh Circuit rejected that argument, holding that when the policy says

that the monthly cost of insurance rate will be “based on” specified factors, it does not

mean that the rate will be based exclusively on those factors. Id. at 1148-52.

       The way in which the Seventh Circuit reached its conclusion is entirely consistent

with Georgia construction principles. Consistent with the approach dictated by Georgia

law, the Norem court began its analysis with the plain and ordinary meaning of the phrase

“based on.” Id. at 1149. The court noted that “the dictionary defines the word ‘base’ as

(1) a main ingredient; (2) a supporting or carrying ingredient; or (3) the fundamental part

of something.” Id. (internal quotation marks omitted); see also Grange Mut. Cas. Co., 861

F.3d at 1231 (under Georgia law, “dictionaries may supply the plain and ordinary meaning

of a word” (internal quotation marks and brackets omitted)). The court concluded that

none of these definitions “lend[] [themselves] to Dr. Norem’s proposed interpretation that

‘base’ or ‘based on’ implies exclusivity.” Norem, 737 F.3d at 1150.

       Common usage supports the Seventh Circuit’s conclusion. Common usage of the

phrase “based on” in the context of the policy means that the guaranteed monthly COI

rates are organized by sex, age, and premium class. As the district court in Thao stated:

“[i]f a shipping company informed a customer that its rated were ‘based on’ the size,

weight and destination [of the package], the customer would understand that what the

                                             13
  Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 14 of 55



company meant is that it has a pricing schedule that is organized by size, weight and

destination—not that the company considered only size, weight and destination when

setting the rates that appear on the schedule.” Thao v. Midland Life Ins. Co., 2013 WL

119871, at *2 (E.D. Wisc. Jan. 9, 2013), aff’d, 549 F. App’x 534 (7th Cir. 2013).

Likewise, when Plaintiff’s policy states that guaranteed COI rates are “based on” attained

age, sex, and premium class, a reasonable policyholder would understand that those factors

are what will cause rates to vary from one insured to another—not that Wilco Life

considered only those factors in computing the rates. See id.; Norem, 737 F.3d at 1150.

       In Maxon v. Sentry Life Ins. Co., the court followed this same reasoning in

dismissing the plaintiff’s complaint noting that the term “based on” in a life insurance

policy does not bind an insurer to only consider those factors expressly listed in a COI

provision. Maxon v. Sentry Life Ins. Co., 2019 WL 4540057, at *4 (W.D. Wisc. Sept. 19,

2019). In dismissing the plaintiff’s claims, the Maxon court also noted that the “based on”

enumerated factors are merely a tool to “`differentiate one insured from another and insure

that similarly situated insureds will be treated alike in the amounts they are charged for the

cost of insurance’” and still permits an insurer to set COI “rates according to the `goals of

[the insurer’s] business as a for-profit life insurance company.’” Id. at *5. So too here.

               (3)     Interpreting Plaintiff’s Policy to mean that Wilco Life could only
                       consider age, sex, and premium class in setting currently monthly
                       cost of insurance rates ignores the commercial realities of
                       insurance.

       Furthermore, Plaintiff’s proposed interpretation of her policy cannot be a

reasonable one because it not only defies the ordinary meaning of the words used but also

ignores the commercial realities of insurance. It would be impossible for a life insurer to

calculate COI rates based only on age, sex, and premium class, as she advocates. Those


                                             14
  Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 15 of 55



factors are merely immutable characteristics; they cannot be converted into a numerical

rate that expresses the cost of insuring a particular group without also taking into account

data and assumptions about the insurer’s anticipated costs and profit goals.

       The shipping example again provides a useful analogy: a shipper cannot determine

the price of shipping a package simply by looking at the package’s size, weight, and

destination. Rather, it must consider the cost of various inputs (e.g., the price of gas, speed

of delivery, the driver’s wages, taxes, etc.) and its profit expectations before it can set an

appropriate price. See Thao, 2013 WL 119871, at *2. Thus, even if price is “based on”

size, weight, and destination,” there must be other inputs in the equation. Life insurance is

no different. See id.; Norem, 737 F.3d at 1154-55 (concluding that a policy interpretation

that does not allow the insurer to make a profit “seems disconnected from the reality of

insurance”).

       Plaintiff’s interpretation of her COI rates is also unreasonable because it assumes,

without reason, that mortality is the only factor that determines the cost of providing

insurance. The essence of life insurance is the pooling of risks (i.e., policyholders) so that

the insurer can spread the cost of providing coverage across many policyholders while still

making a sufficient profit to continue operating. See 1 Appleman on Insurance § 1.01[1],

at 1-4. The collective costs of insuring a particular pool of policyholders for as long as

those policyholders will live involves much more than pure mortality. The insurer must

consider—among other things—the number of policyholders in the relevant group (which,

in turn, is affected by rate of lapses and surrenders), the amount of death benefits payable

on those policies, the amount of premium the policyholders will pay and for how long.

The insurer must also consider its insured’s expected investment experience and profits

because those factors impact how long the insurer will be able to continue operating to pay

                                              15
  Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 16 of 55



death benefits. Simply looking at mortality (i.e., the death rate) gives only a glimpse of the

factors that ultimately determine the insurer’s cost of providing insurance.

       Context matters when interpreting a contract, and any contract interpretation must

be reasonable in light of the relevant context. Cf. Archer W. Contractors, Ltd. v. Estate of

Pitts, 735 S.E.2d 772, 777 (Ga. 2012). The relevant context makes clear that Plaintiff’s

interpretation of her policy’s COI rate provision is patently unreasonable. As the Seventh

Circuit concluded in Norem and Thao, Wilco Life was not limited to considering only sex,

attained age, and premium class in determining COI rates. Anderson’s allegations that

Wilco Life breached that provision by considering other factors in deciding to raise rates

therefore fail to state a claim upon which relief can be granted.

       C.      Plaintiff Does Not Allege Facts Permitting a Plausible Inference
               That Wilco Life Determined COI Rates Based On
               Impermissible Factors.

        For the sake of argument, even if the Court determines that the policy does limit

the factors that Wilco Life can consider in setting COI rates, the Court should dismiss

Plaintiff’s breach of contract claim because she does not allege facts plausibly suggesting

that Wilco Life actually relied on any impermissible factors in deciding to raise rates. See

Iqbal, 556 U.S. at 678-79; Twombly, 550 U.S. at 547.

       Although the plausibility standard is “not akin to a probability requirement,” it does

ask for “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556

U.S. at 678 (internal quotation marks omitted). To plead “more than a sheer possibility”

that Wilco Life breached the policy, Plaintiff must allege some fact from which the Court

can draw the reasonable inference that Wilco Life considered some factor other than

mortality in deciding to raise rates. See Iqbal, 556 U.S. at 678.




                                              16
  Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 17 of 55



       Plaintiff has not done this. Essentially, she alleges that Wilco Life must have

considered factors other than mortality in deciding to raise rates because “mortality rates

have only improved” since Wilco Life issued the policies. Compl. ¶ 26. But that assumes

that Wilco Life’s COI is tied to “overall mortality”—i.e., mortality of the public in general

or the entire policyholder populations. Plaintiff admits that mortality is not only to be

evaluated as an overall population. In fact, she alleges that the COI component of a

universal life policy “represents the risk (or cost) of insuring a particular age

group.” Compl. ¶ 11. Thus, the mortality that matters to an insurer is the mortality of the

insureds in a particular group of policies. Wilco Life’s mortality experience (i.e., the death

rate) with respect to a particular age group or policy group may be worse than expected

even as overall mortality improves, meaning that, even if Plaintiff’s interpretation of the

policy is correct, Wilco Life could increase COI rates for a particular block or sub-block of

policies, even as overall mortality improves, even under Plaintiff’s theory. In fact, there

were adverse future expectations of mortality for this product.

       Plaintiff’s other allegations about Wilco Life’s “true” motives for the rate increase,

id. ¶¶ 29-34, are nothing but bare, rank conclusions that are not entitled to a presumption of

truth. See Iqbal, 556 U.S. at 681. In short, Plaintiff alleges no facts from which the Court

can reasonably infer that Wilco Life’s motives were what she says they were—her

allegations are merely ipse dixit. The federal pleading standard requires more. In Iqbal,

for example, the Supreme Court refused to accept the plaintiff’s allegations that the

defendants subjected him to cruel and unusual punishment solely on account of his

ethnicity, finding that plaintiff’s allegations about the defendant’s motives were not

supported by any factual allegations. Id. at 680-81. There is no material difference

between the allegations of motive in Iqbal and the allegations about Wilco Life’s motives

                                             17
     Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 18 of 55



here. Plaintiff must allege something from which the Court can infer that Wilco Life

actually had the motives she ascribes.

2.      Plaintiff’s Claim for Breach of Good Faith and Fair Dealing is Not Actionable
        as an Independent Cause of Action.

        Plaintiff also asserts a separate claim for breach of the implied duty of good faith

and fair dealing. That claim fails as a matter of law because breach of the duty of good

faith and fair dealing is “not actionable as an independent cause of action” in Georgia. See

Garrett v. Unum Life Ins. Co. of Am., 427 F. Supp. 2d 1158, 1162 (M.D. Ga. 2005); Stuart

Enters. Int’l, Inc. v. Peykan, Inc., 555 S.E.2d 881, 884 (Ga. Ct. App. 2001). Although

Georgia law imposes an implied duty of good faith and fair dealing in every contract, that

duty “modifies, and becomes part of, the provisions of the contract itself.” Stuart, 555

S.E.2d at 884. “[I]t is not an undertaking that can be breached apart from those terms.”

Alan’s of Atlanta v. Minolta Corp., 903 F.2d 1414, 1429 (11th Cir. 1990). As a result, and

as numerous district courts have concluded, a claim for breach of the implied duty of good

faith is “duplicative” of breach of contract and should be dismissed. E.g., Garrett, 427 F.

Supp. 2d at 1162; Alphastaff, Inc. v. Kronos Hotels, LLC, 2008 WL 11336202, at *1 (N.D.

Ga. Sept. 26, 2008).

                                     CONCLUSION

        Both the plain language of the policy and the commercial realities of life insurance

make clear that Wilco Life was not limited to changing COI rates only in the face of

changing mortality. As a result, Anderson’s complaint fails to state a claim upon which

relief can be granted and should be dismissed. Dismissal should be with prejudice and

without leave to amend. Any attempt by Plaintiff to refashion her claims would be futile




                                            18
  Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 19 of 55



because she cannot allege anything additional or different that would give her an

actionable claim.



Date: January 2, 2020.                 Respectfully submitted,



                                      /s/ Taylor F. Brinkman
                                      Elizabeth Campbell
                                      Georgia Bar No. 349249
                                      LOCKE LORD LLP
                                      Terminus 200, Suite 1200
                                      333 Piedmont Road NE
                                      Atlanta, GA 30305
                                      T: (404) 870-4679
                                      F: (404) 806-5679
                                      ecampbell@lockelord.com

                                      –and–

                                      Carl C. Scherz (pro hac vice)
                                      Taylor Brinkman (pro hac vice)
                                      Anna K. Finger (pro hac vice)
                                      LOCKE LORD LLP
                                      2200 Ross Avenue, Suite 2800
                                      Dallas, TX 75201
                                      T: (214) 274-8079
                                      F: (214) 740-8800
                                      cscherz@lockelord.com
                                      tbrinkman@lockelord.com
                                      anna.k.finger@lockelord.com

                                      ATTORNEYS FOR WILCO LIFE
                                      INSURANCE COMPANY




                                       19
  Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 20 of 55



                                CERTIFICATE OF SERVICE

        I certify that on January 2, 2020, I filed this document using the Court’s Electronic
Case Filing (“ECF”) system, which will automatically deliver a notice of electronic filing
to Plaintiff’s counsel of record, who are listed below. Service of that notice of electronic
filing constitutes service of this document as contemplated by Rule 5 of the Federal Rules
of Civil Procedure.

       R. Brent Irby                           Lee W. Brigham
       McCallum, Hoagland & Irby, LLP          Bell & Brigham
       905 Montgomery Hwy, Suite 201           457 Greene Street, PO Box 1547
       Vestavia Hills, AL 35216                Augusta, GA 30903-1547
       birby@mhcilaw.com                       lee@bellbrigham.com

       Attorney for Plaintiff                  Attorney for Plaintiff


                                             /s/   Taylor F. Brinkman




                                             20
Case 1:19-cv-00008-JRH-BKE Document 42 Filed 01/02/20 Page 21 of 55




                     EXHIBIT A
Case
Case 1:19-cv-00008-JRH-BKE
     1:19-cv-00008-JRH-BKE Document
                           Document 22-1
                                    42 Filed
                                         Filed01/02/20
                                               02/19/19 Page
                                                         Page221 of
                                                                 of 55
                                                                    34
Case
Case 1:19-cv-00008-JRH-BKE
     1:19-cv-00008-JRH-BKE Document
                           Document 22-1
                                    42 Filed
                                         Filed01/02/20
                                               02/19/19 Page
                                                         Page232 of
                                                                 of 55
                                                                    34
Case
Case 1:19-cv-00008-JRH-BKE
     1:19-cv-00008-JRH-BKE Document
                           Document 22-1
                                    42 Filed
                                         Filed01/02/20
                                               02/19/19 Page
                                                         Page243 of
                                                                 of 55
                                                                    34
Case
Case 1:19-cv-00008-JRH-BKE
     1:19-cv-00008-JRH-BKE Document
                           Document 22-1
                                    42 Filed
                                         Filed01/02/20
                                               02/19/19 Page
                                                         Page254 of
                                                                 of 55
                                                                    34
Case
Case 1:19-cv-00008-JRH-BKE
     1:19-cv-00008-JRH-BKE Document
                           Document 22-1
                                    42 Filed
                                         Filed01/02/20
                                               02/19/19 Page
                                                         Page265 of
                                                                 of 55
                                                                    34
Case
Case 1:19-cv-00008-JRH-BKE
     1:19-cv-00008-JRH-BKE Document
                           Document 22-1
                                    42 Filed
                                         Filed01/02/20
                                               02/19/19 Page
                                                         Page276 of
                                                                 of 55
                                                                    34
Case
Case 1:19-cv-00008-JRH-BKE
     1:19-cv-00008-JRH-BKE Document
                           Document 22-1
                                    42 Filed
                                         Filed01/02/20
                                               02/19/19 Page
                                                         Page287 of
                                                                 of 55
                                                                    34
Case
Case 1:19-cv-00008-JRH-BKE
     1:19-cv-00008-JRH-BKE Document
                           Document 22-1
                                    42 Filed
                                         Filed01/02/20
                                               02/19/19 Page
                                                         Page298 of
                                                                 of 55
                                                                    34
Case
Case 1:19-cv-00008-JRH-BKE
     1:19-cv-00008-JRH-BKE Document
                           Document 22-1
                                    42 Filed
                                         Filed01/02/20
                                               02/19/19 Page
                                                         Page309 of
                                                                 of 55
                                                                    34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page31
                                                               10ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page32
                                                               11ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page33
                                                               12ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page34
                                                               13ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page35
                                                               14ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page36
                                                               15ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page37
                                                               16ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page38
                                                               17ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page39
                                                               18ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page40
                                                               19ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page41
                                                               20ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page42
                                                               21ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page43
                                                               22ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page44
                                                               23ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page45
                                                               24ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page46
                                                               25ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page47
                                                               26ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page48
                                                               27ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page49
                                                               28ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page50
                                                               29ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page51
                                                               30ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page52
                                                               31ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page53
                                                               32ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page54
                                                               33ofof55
                                                                      34
Case
 Case1:19-cv-00008-JRH-BKE
      1:19-cv-00008-JRH-BKE Document
                             Document22-1
                                      42 Filed
                                          Filed01/02/20
                                                02/19/19 Page
                                                          Page55
                                                               34ofof55
                                                                      34
